Title: To George Washington from Oliver Wolcott, Jr., 17 August 1795
From: Wolcott, Oliver Jr.
To: Washington, George


          
            Treasury Department August 17. 1795.
          
          The Secretary of the Treasury respectfully submits to the consideration of the President of the United States, a Letter from

the Commissioner of the Revenue of the 11 Inst. transmitting a proposal of Mr John McComb Junr of New York for erecting a Lighthouse upon Montaak point.
          It is the opinion of the Secretary that it is for the Interest of the United States to close with the said proposal. All which is respectfully submitted
          
            Oliv. Wolcott Jr.secy of the Treasy
          
        